Exhibit 10.2

 

OPSWARE INC.

 

AMENDED AND RESTATED 2000 INCENTIVE STOCK PLAN

 

RESTRICTED STOCK PURCHASE AGREEMENT

 

This Restricted Stock Purchase Agreement (the “Agreement”) is made and entered
into as of                        , 2      (the “Effective Date”) by and between
Opsware Inc., a Delaware corporation (the “Company”), and the purchaser named
below (the “Purchaser”).  Capitalized terms not defined herein shall have the
meaning ascribed to them in the Company’s Amended and Restated 2000 Incentive
Stock Plan (the “Plan”).

 

Purchaser:

 

Address:

 

 

 

Total Number of Shares:

 

Purchase Price Per Share:

 

Total Purchase Price:

 

1.             Purchase of Shares.

 

1.1           Purchase of Shares.  On the Effective Date and subject to the
terms and conditions of this Agreement and the Plan, Purchaser hereby purchases
from the Company, and the Company hereby sells to Purchaser, the Total Number of
Shares set forth above (the “Shares”) of the Company’s Common Stock at the
Purchase Price Per Share as set forth above (the “Purchase Price Per Share”) for
a Total Purchase Price as set forth above (the “Purchase Price”).  As used in
this Agreement, the term “Shares” includes the Shares purchased under this
Agreement and all securities received (i) in replacement of the Shares, (ii) as
a result of stock dividends or stock splits with respect to the Shares, and
(iii) in replacement of the Shares in a merger, recapitalization, reorganization
or similar corporate transaction.

 

1.2           Title to Shares.  The exact spelling of the name(s) under which
Purchaser will take title to the Shares is:

 

“                                                      ”

 

Purchaser desires to take title to the Shares as follows:

 

o    Individual, as separate property

 

o    Husband and wife, as community property

 

--------------------------------------------------------------------------------


 

o    Joint Tenants

 

1.3           Payment.  Purchaser hereby delivers payment of the Purchase Price
as follows (check and complete as appropriate):

 

o            in cash in the amount of $        , receipt of which is
acknowledged by the Company;

 

o            by cancellation of indebtedness of the Company owed to Purchaser in
the amount of $                        ;

 

o            by delivery of                 fully-paid, nonassessable and vested
shares of the Common Stock of the Company owned by Purchaser for at least six
(6) months prior to the date hereof (which have been paid for within the meaning
of SEC Rule 144 and, if purchased by use of a promissory note, such note has
been fully paid with respect to such vested shares), or obtained by Purchaser in
the open public market, and owned free and clear of all liens, claims,
encumbrances or security interests, valued at the current Fair Market Value of
$             per share; or

 

o            by the waiver hereby of compensation due or accrued for services
rendered in the amount of $                .

 

2.             Delivery.

 

2.1           Deliveries by Purchaser.  Purchaser hereby delivers to the Company
(i) two signed copies of this Agreement; (ii) two signed copies of the Stock
Power and Assignment Separate from Stock Certificate in the form of Exhibit 2
(“Stock Powers”) attached hereto; and (iii) payment of the Purchase Price in the
amount of $          , receipt of which is acknowledged by the Company.  The
Company will issue duly executed stock certificates evidencing the Shares in
Purchaser’s name.  The certificates shall be placed in escrow as provided in
Section 7 below until termination of the Company’s Repurchase Option described
in Section 5 below.

 

2.2           Deliveries by the Company.  Upon its receipt of the Purchase Price
and all the documents to be executed and delivered by Purchaser to the Company
under Section 2.1, the Company will issue a duly executed stock certificate
evidencing the Shares in the name of Purchaser.

 

3.             Representations and Warranties of Purchaser.  Purchaser
represents and warrants to the Company that:

 

3.1           Agrees to Terms of the Plan and this Agreement.  Purchaser has
received a copy of the Plan and this Agreement, has read and understands the
terms of the Plan and this Agreement, and agrees to be bound by their terms and
conditions.  Purchaser acknowledges that there may be adverse tax consequences
upon purchase and disposition of the Shares, and that Purchaser should consult a
tax adviser prior to such purchase or disposition.

 

3.2           Purchase for Own Account for Investment.  Purchaser is purchasing
the Shares for Purchaser’s own account for investment purposes only and not with
a view to, or for

 

--------------------------------------------------------------------------------


 

sale in connection with, a distribution of the Shares within the meaning of the
Securities Act.  Purchaser has no present intention of selling or otherwise
disposing of all or any portion of the Shares and no one other than Purchaser
has any beneficial ownership of any of the Shares.

 

3.3           Access to Information.  Purchaser has had access to all
information regarding the Company and its present and prospective business,
assets, liabilities and financial condition that Purchaser reasonably considers
important in making the decision to purchase the Shares, and Purchaser has had
ample opportunity to ask questions of the Company’s representatives concerning
such matters and this investment.

 

3.4           Understanding of Risks.  Purchaser is fully aware of:  (i) the
highly speculative nature of the investment in the Shares; (ii) the financial
hazards involved; (iii) the lack of liquidity of the Shares and the restrictions
on transferability of the Shares (e.g., that Purchaser may not be able to sell
or dispose of the Shares or use them as collateral for loans); (iv) the
qualifications and backgrounds of the management of the Company; and (v) the tax
consequences of investment in the Shares.  Purchaser is capable of evaluating
the merits and risks of this investment, has the ability to protect Purchaser’s
own interests in this transaction and is financially capable of bearing a total
loss of this investment.

 

3.5           No General Solicitation.  At no time was Purchaser presented with
or solicited by any publicly issued or circulated newspaper, mail, radio,
television or other form of general advertising or solicitation in connection
with the offer, sale and purchase of the Shares.

 

4.             Restrictions on Transfers.  Purchaser shall not transfer, assign,
grant a lien or security interest in, pledge, hypothecate, encumber or otherwise
dispose of any of the Shares which are subject to the Company’s Repurchase
Option (as defined below), except as permitted by this Agreement.

 

5.             Company’s Repurchase Option for Unvested Shares.  Except as
provided in Section 5.1 below, the Company, its successor or assignee, shall
have the option to repurchase all or a portion of the Purchaser’s Unvested
Shares (as defined in Section 5.1 below) on the terms and conditions set forth
in this Section (the “Repurchase Option”) if Purchaser is terminated for any
reason, or no reason, including without limitation Purchaser’s death, Disability
(as defined in the Plan), voluntary resignation or termination by the Company
with or without Cause (as defined in the Plan).

 

5.1                                 Unvested and Vested Shares.

 

(a)           Shares that are released from the Company’s Repurchase Option
pursuant to this Section 5.1 are “Vested Shares.”  All other Shares are
“Unvested Shares.”

 

(b)           [Vesting and Acceleration Schedule]

 

5.2           Exercise of Repurchase Option.  At any time within ninety (90)
days after the date of termination of employment, the Company, or its
assignee(s), may elect to repurchase any or all of the Purchaser’s Unvested
Shares by giving Purchaser written notice of exercise of the Repurchase Option.

 

5.3           Calculation of Repurchase Price.  The Company or its assignee(s)
shall have the option to repurchase from Purchaser (or from Purchaser’s personal
representative as the

 

--------------------------------------------------------------------------------


 

case may be) the Purchaser’s Unvested Shares at the Purchaser’s original
Purchase Price Per Share (as adjusted to reflect any stock split or similar
change in the capital structure of the Company as set forth in Section 15(a) of
the Plan) (the “Repurchase Price”).

 

5.4           Payment of Repurchase Price.  The Repurchase Price shall be
payable, at the option of the Company or its assignee(s), by check or by
cancellation of all or a portion of any outstanding indebtedness owed by
Purchaser to the Company, or such assignee, or by any combination thereof.  The
Repurchase Price shall be paid without interest within sixty (60) days after
exercise of the Repurchase Option.

 

5.5           Right of Termination Unaffected.  Nothing in this Agreement shall
be construed to limit or otherwise affect in any manner whatsoever the right or
power of the Company to terminate Purchaser’s employment or other relationship
with the Company at any time for any reason or no reason, with or without Cause.

 

6.             Rights as a Shareholder.  Subject to the terms and conditions of
this Agreement, Purchaser will have all of the rights of a shareholder of the
Company with respect to the Shares from and after the date that Purchaser
delivers payment of the Purchase Price until such time as Purchaser disposes of
the Shares or the Company and/or its assignee(s) exercise(s) the Repurchase
Option.  Upon an exercise of the Repurchase Option, Purchaser will have no
further rights as a holder of the Shares so purchased upon such exercise, other
than the right to receive payment for the Shares so purchased in accordance with
the provisions of this Agreement, and Purchaser will promptly surrender the
stock certificate(s) evidencing the Shares so purchased to the Company for
transfer or cancellation.

 

7.             Escrow.  As security for Purchaser’s faithful performance of this
Agreement, Purchaser agrees, immediately upon receipt of the stock
certificate(s) evidencing the Shares, to deliver such certificate(s), together
with the Stock Powers executed by Purchaser and by Purchaser’s spouse, if any
(with the date and number of Shares left blank), to the Secretary of the Company
or other designee of the Company (the “Escrow Holder”), who is hereby appointed
to hold such certificate(s) and Stock Powers in escrow and to take all such
actions and to effectuate all such transfers and/or releases of such Shares as
are in accordance with the terms of this Agreement.  Escrow Holder will act
solely for the Company as its agent and not as a fiduciary.  Purchaser and the
Company agree that Escrow Holder will not be liable to any party to this
Agreement (or to any other party) for any actions or omissions unless Escrow
Holder is grossly negligent or intentionally fraudulent in carrying out the
duties of Escrow Holder under this Agreement.  Escrow Holder may rely upon any
letter, notice or other document executed with any signature purported to be
genuine and may rely on the advice of counsel and obey any order of any court
with respect to the transactions contemplated by this Agreement.  The Shares
will be released from escrow upon termination of the Repurchase Option.

 

8.             Restrictive Legends and Stop-Transfer Orders.

 

Legends.  Purchaser understands and agrees that the Company may place the
legends set forth below or similar legends on any stock certificate(s)
evidencing the Shares, together with any legends that may be required by state
or federal securities laws and the Company’s Certificate of Incorporation or
Bylaws:

 

--------------------------------------------------------------------------------


 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A REPURCHASE
OPTION HELD BY THE ISSUER AND/OR ITS ASSIGNEE(S) AS SET FORTH IN A RESTRICTED
STOCK PURCHASE AGREEMENT BETWEEN THE ISSUER AND THE ORIGINAL HOLDER OF THESE
SHARES.  THE SECURITIES MAY NOT BE TRANSFERRED EXCEPT AS PERMITTED UNDER THE
AGREEMENT.  A COPY OF THE AGREEMENT MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF
THE ISSUER.

 

8.2           Stop-Transfer Instructions.  Purchaser agrees that, to ensure
compliance with the restrictions imposed by this Agreement, the Company may
issue appropriate “stop-transfer” instructions to its transfer agent.  The
Company will not be required (i) to transfer on its books any Shares that have
been sold or otherwise transferred in violation of any of the provisions of this
Agreement or (ii) to treat as the owner of such Shares, or to accord the right
to vote or pay dividends to any purchaser or other transferee to whom such
Shares have been transferred in violation of any of the provisions of this
Agreement.

 

8.3           Refusal to Transfer.  The Company will not be required (i) to
transfer on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or (ii) to treat as owner
of such Shares, or to accord the right to vote or pay dividends to any purchaser
or other transferee to whom such Shares have been so transferred.

 

9.             Tax Consequences.  PURCHASER UNDERSTANDS THAT PURCHASER
MAY SUFFER ADVERSE TAX CONSEQUENCES AS A RESULT OF PURCHASER’S PURCHASE OR
DISPOSITION OF THE SHARES.  PURCHASER REPRESENTS (i) THAT PURCHASER HAS
CONSULTED WITH ANY TAX ADVISER THAT PURCHASER DEEMS ADVISABLE IN CONNECTION WITH
THE PURCHASE OR DISPOSITION OF THE SHARES AND (ii) THAT PURCHASER IS NOT RELYING
ON THE COMPANY FOR ANY TAX ADVICE.  Purchaser hereby acknowledges that Purchaser
has been informed that, unless an election is filed by the Purchaser with the
Internal Revenue Service (and, if necessary, the proper state taxing
authorities) within 30 days of the purchase of the Shares to be effective,
electing pursuant to Section 83(b) of the Internal Revenue Code (and similar
state tax provisions, if applicable) to be taxed currently on any difference
between the Purchase Price of the Shares and their Fair Market Value on the date
of purchase, there will be a recognition of taxable income to the Purchaser,
measured by the excess, if any, of the Fair Market Value of the Vested Shares,
at the time they cease to be Unvested Shares, over the Purchase Price for such
Shares.  Purchaser represents that Purchaser has consulted any tax advisers
Purchaser deems advisable in connection with Purchaser’s purchase of the Shares
and the filing of the election under Section 83(b) and similar tax provisions. 
A form of Election under Section 83(b) is attached hereto as Exhibit 3 for
reference.  PURCHASER HEREBY ASSUMES ALL RESPONSIBILITY FOR FILING SUCH ELECTION
AND PAYING ANY TAXES RESULTING FROM SUCH ELECTION OR FROM FAILURE TO FILE THE
ELECTION AND PAYING TAXES RESULTING FROM THE LAPSE OF THE REPURCHASE
RESTRICTIONS ON THE UNVESTED SHARES.

 

10.          Compliance with Laws and Regulations.  The issuance and transfer of
the Shares will be subject to and conditioned upon compliance by the Company and
Purchaser with all applicable state and federal laws and regulations and with
all applicable requirements of any

 

--------------------------------------------------------------------------------


 

stock exchange or automated quotation system on which the Company’s Common Stock
may be listed or quoted at the time of such issuance or transfer.

 

11.          Successors and Assigns.  The Company may assign any of its rights
under this Agreement, including its rights to repurchase Shares under the
Repurchase Option.  This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer herein set forth, this Agreement will be binding upon
Purchaser and Purchaser’s heirs, executors, administrators, legal
representatives, successors and assigns.

 

12.          Governing Law; Severability.  This Agreement shall be governed by
and construed in accordance with the internal laws of the State of California as
such laws are applied to agreements between California residents entered into
and to be performed entirely within California, excluding that body of laws
pertaining to conflict of laws.  If any provision of this Agreement is
determined by a court of law to be illegal or unenforceable, then such provision
will be enforced to the maximum extent possible and the other provisions will
remain fully effective and enforceable.

 

13.          Notices.  Any notice required to be given or delivered to the
Company shall be in writing and addressed to the Corporate Secretary of the
Company at its principal corporate offices.  Any notice required to be given or
delivered to Purchaser shall be in writing and addressed to Purchaser at the
address indicated above or to such other address as Purchaser may designate in
writing from time to time to the Company.  All notices shall be deemed
effectively given upon personal delivery, (i) three (3) days after deposit in
the United States mail by certified or registered mail (return receipt
requested), (ii) one (1) business day after its deposit with any return receipt
express courier (prepaid), or (iii) one (1) business day after transmission by
rapifax or telecopier.

 

14.          Further Instruments.  The parties agree to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the purposes and intent of this Agreement.

 

15.          Headings.  The captions and headings of this Agreement are included
for ease of reference only and will be disregarded in interpreting or construing
this Agreement.  All references herein to Sections will refer to Sections of
this Agreement.

 

16.          Entire Agreement.  The Plan and this Agreement, together with all
its Exhibits, constitute the entire agreement and understanding of the parties
with respect to the subject matter of this Agreement, and supersede all prior
understandings and agreements, whether oral or written, between the parties
hereto with respect to the specific subject matter hereof.

 

[Remainder of this Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in
triplicate by its duly authorized representative and Purchaser has executed this
Agreement in triplicate as of the Effective Date.

 

 

OPSWARE INC.

 

PURCHASER

 

 

 

 

 

 

By:

 

 

 

 

 

(Signature)

 

 

 

 

 

 

(Please print name)

 

(Please print name)

 

 

 

 

 

 

(Please print title)

 

 

 

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS

 

Exhibit 1:

 

Spouse Consent

 

 

 

Exhibit 2:

 

Stock Power and Assignment Separate from Stock Certificate

 

 

 

Exhibit 3:

 

Election Under Section 83(b) of the Internal Revenue Code

 

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

SPOUSE CONSENT

 

--------------------------------------------------------------------------------


 

Spouse Consent

 

The undersigned spouse of                      (the “Purchaser”) has read,
understands, and hereby approves the Restricted Stock Purchase Agreement between
Purchaser and the Company (the “Agreement”).  In consideration of the Company’s
granting my spouse the right to purchase the Shares as set forth in the
Agreement, the undersigned hereby agrees to be irrevocably bound by the
Agreement and further agrees that any community property interest shall
similarly be bound by the Agreement.  The undersigned hereby appoints Purchaser
as my attorney-in-fact with respect to any amendment or exercise of any rights
under the Agreement.

 

 

Date:

 

 

 

 

 

Print Name of Purchaser’s Spouse

 

 

 

 

 

 

(Please print name)

 

Signature of Purchaser’s Spouse

 

 

 

 

 

 

 

 

Address:

 

(Please print title)

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 2

 

 

STOCK POWER AND ASSIGNMENT SEPARATE FROM STOCK CERTIFICATE

 

--------------------------------------------------------------------------------


 

Stock Power and Assignment

Separate from Stock Certificate

 

FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Purchase
Agreement dated as of                              (the “Agreement”), the
undersigned hereby sells, assigns and transfers unto
                                            ,
                                        (                      ) shares of the
Common Stock of Opsware Inc., a Delaware corporation (the “Company”), standing
in the undersigned’s name on the books of the Company represented by Certificate
No(s).                               delivered herewith, and does hereby
irrevocably constitute and appoint the Secretary of the Company, as the
undersigned’s attorney-in-fact, with full power of substitution, to transfer
said stock on the books of the Company.  THIS ASSIGNMENT MAY ONLY BE USED AS
AUTHORIZED BY THE AGREEMENT AND ANY EXHIBITS THERETO.

 

Dated:

 

 

 

 

 

 

PURCHASER

 

 

 

 

 

Name:

 

 

Instructions to Purchaser:  Please do not fill in any blanks other than the
signature line.  The purpose of this Stock Power and Assignment is to enable the
Company and/or its assignee(s) to acquire the shares upon exercise of its
“Repurchase Option” set forth in Section 5 of the Agreement between you and the
Company without requiring additional signatures from you.

 

--------------------------------------------------------------------------------


 

EXHIBIT 3

 

ELECTION UNDER SECTION 83(b) OF THE INTERNAL REVENUE CODE

 

--------------------------------------------------------------------------------


 

Election Under Section 83(b) of the Internal Revenue Code

 

The undersigned Taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code, as amended, to include in gross income for the Taxpayer’s
current taxable year the excess, if any, of the fair market value of the
property described below at the time of transfer over the amount paid for such
property, as compensation for services.

 

1.

 

TAXPAYER’S NAME:

 

 

 

 

 

TAXPAYER’S ADDRESS:

 

 

 

 

 

 

 

 

 

 

 

SOCIAL SECURITY NUMBER:

 

 

 

2.

 

The property with respect to which the election is made is described as follows:
                             shares of Common Stock of
                                 , a Delaware corporation (the “Company”), which
is Taxpayer’s employer or the corporation for whom the Taxpayer performs
services.

 

 

 

3.

 

The date on which the shares were transferred was                             ,
          and this election is made for calendar year                 .

 

 

 

4.

 

The shares are subject to the following restrictions: The Company may repurchase
all or a portion of the shares at the Taxpayer’s original purchase price under
certain conditions at the time of Taxpayer’s termination of employment or
services.

 

 

 

5.

 

The fair market value of the shares (without regard to restrictions other than
restrictions which by their terms will never lapse) was
$                       per share at the time of transfer.

 

 

 

6.

 

The amount paid for such shares was $                       per share.

 

 

 

7.

 

The Taxpayer has submitted a copy of this statement to the Company.

 

THIS ELECTION MUST BE FILED WITH THE INTERNAL REVENUE SERVICE (“IRS”), AT THE
OFFICE WHERE THE TAXPAYER FILES ANNUAL INCOME TAX RETURNS, WITHIN 30 DAYS AFTER
THE DATE OF TRANSFER OF THE PROPERTY, AND MUST ALSO BE FILED WITH THE TAXPAYER’S
INCOME TAX RETURNS FOR THE CALENDAR YEAR.  THE ELECTION CANNOT BE REVOKED
WITHOUT THE CONSENT OF THE IRS.

 

 

Dated:

 

 

 

 

Taxpayer’s Signature

 

--------------------------------------------------------------------------------